Exhibit 93.3.1 PRO FORMA VALUATION UPDATE REPORT FIRST CONNECTICUT BANCORP, INC. Farmington, Connecticut PROPOSED HOLDING COMPANY FOR: FARMINGTON BANK Farmington, Connecticut Dated As Of: March 15, 2011 Prepared By: RP® Financial, LC. 1100 North Glebe Road Suite 1100 Arlington, Virginia 22201 RP® FINANCIAL, LC. Serving the Financial Services Industry Since 1988 March 15, 2011 Boards of Directors First Connecticut Bancorp, Inc. Farmington Bank One Farm Glen Boulevard Farmington, Connecticut 06032 Members of the Boards of Directors: We have completed and hereby provide an updated appraisal of the estimated pro forma market value of the common stock which is to be issued in connection with the mutual-to-stock conversion described below. This updated appraisal is furnished pursuant to the requirements of 563b.7 and has been prepared in accordance with the “Guidelines for Appraisal Reports for the Valuation of Savings and Loan Associations Converting from Mutual to Stock Form of Organization” of the Office of Thrift Supervision (“OTS”) and applicable interpretations thereof. Such Valuation Guidelines are relied upon by the Federal Reserve Board (“FRB”), the Federal Deposit Insurance Corporation (“FDIC”) and the Connecticut Department of Banking (“CDOB”) in the absence of separate written valuation guidelines. Our original appraisal report, dated December 14, 2010 (the “Original Appraisal”) is incorporated herein by reference. As in the preparation of our Original Appraisal, we believe the data and information used herein is reliable; however, we cannot guarantee the accuracy and completeness of such information. On January 25, 2011, the Board of Directors of First Connecticut Bancorp, Inc., a Connecticut-chartered mutual holding company, (the “MHC”) adopted the plan of conversion and reorganization, whereby the MHC will convert to stock form. As a result of the conversion, the MHC, which currently owns all of the issued and outstanding common stock of Farmington Bank will be succeeded by a new Maryland corporation with the name of First Connecticut Bancorp, Inc. (“First Connecticut” or the “Company”). Following the conversion, the MHC will no longer exist. For purposes of this document, the existing consolidated entity will hereinafter be referred to as First Connecticut or the Company. First Connecticut will offer its common stock in a subscription offering to Eligible Deposit Account Holders, Tax-Qualified Employee Stock Benefit Plans including Farmington Bank’s employee stock ownership plan (the “ESOP”) and Supplemental Eligible Deposit Account Holders, as such terms are defined for purposes of applicable federal regulatory guidelines governing mutual-to-stock conversions. To the extent that shares remain available for purchase after satisfaction of all subscriptions received in the subscription offering, the shares may be offered for sale to members of the general public in a community offering and/or a syndicated community offering. A portion of the net proceeds received from the sale of the common stock will be used to purchase all of the then to be issued and outstanding capital stock of Farmington Bank and the balance of the net proceeds will be retained by the Company. Washington Headquarters Three Ballston Plaza Telephone: (703) 528-1700 1100 North Glebe Road, Suite 1100 Fax No.: (703) 528-1788 Arlington, VA 22201 Toll-Free No.: (866) 723-0594 www.rpfinancial.com E-Mail: mail@rpfinancial.com Boards of Directors March 15, 2011 Page 2 At this time, no other activities are contemplated for the Company other than the ownership of the Bank, a loan to the newly-formed ESOP and reinvestment of the proceeds that are retained by the Company. In the future, First Connecticut may acquire or organize other operating subsidiaries, diversify into other banking-related activities, pay dividends or repurchase its stock, although there are no specific plans to undertake such activities at the present time. The plan of conversion and reorganization provides for the establishment of Farmington Bank Community Foundation, Inc. (the “Foundation”). The Foundation will be funded with First Connecticut common stock contributed by the Company in an amount equal to 4.0% of the shares of common stock issued in the offering. The purpose of the Foundation is to provide financial support to charitable causes and community development activities in the communities in which Farmington Bank operates. This updated appraisal reflects the following noteworthy items: (1) a review of recent developments in First Connecticut’s financial condition, including financial data through December 31, 2010; (2) an updated comparison of First Connecticut’s financial condition and operating results versus the Peer Group companies identified in the Original Appraisal; and (3) a review of stock market conditions since the date of the Original Appraisal. The estimated pro forma market value is defined as the price at which First Connecticut’s common stock, immediately upon completion of the public stock offering, would change hands between a willing buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts. Our valuation is not intended, and must not be construed, as a recommendation of any kind as to the advisability of purchasing shares of the common stock. Moreover, because such valuation is necessarily based upon estimates and projections of a number of matters, all of which are subject to change from time to time, no assurance can be given that persons who purchase shares of common stock in the conversion will thereafter be able to buy or sell such shares at prices related to the foregoing valuation of the pro forma market value thereof. RP Financial is not a seller of securities within the meaning of any federal and state securities laws and any report prepared by RP Financial shall not be used as an offer or solicitation with respect to the purchase or sale of any securities. RP Financial maintains a policy which prohibits the company, its principals or employees from purchasing stock of its client institutions. Boards of Directors March 15, 2011 Page 3 Discussion of Relevant Considerations 1. Financial Results Table 1 presents summary balance sheet and income statement details for the twelve months ended September 30, 2010 and updated financial information through December 31, 2010. First Connecticut’s assets decreased by $95.8 million or 6.3% from September 30, 2010 to December 31, 2010. Most of the decrease in assets consisted of cash and cash equivalents, which funded growth in investments and loans as well as deposit runoff. Overall, cash and investments (inclusive of FHLB stock) decreased from $294.1 million or 19.4% of assets at September 30, 2010 to $192.7 million or 13.6% of assets at December 31, 2010. Loans receivable increased from $1.139 billion or 75.3% of assets at September 30, 2010 to $1.158 billion or 81.7% of assets at December 31, 2010, while the balances for bank-owned life insurance and loans held for sale showed modest increases and decreases, respectively, during the quarter. Updated credit quality measures showed credit quality improved during the fourth quarter of 2010. First Connecticut’s non-performing assets decreased from $20.9 million or 1.38% of assets at September 30, 2010 to $18.0 million or 1.27% of assets at December 31, 2010. A decrease in non-accruing residential loans accounted for the decrease in the non-performing assets balance, which was partially offset by slight increases non-accruing loans balances for commercial real estate loans, commercial business loans and home equity lines of credit. Other real estate owned also increased slightly during the fourth quarter of 2010. As of December 31, 2010, non-performing assets consisted of $17.7 million of non-accrual loans and $238,000 of other real estate owned. Non-accruing commercial business loans and residential loans totaling $5.7 million and $5.2 million, respectively, comprised the two largest concentrations of non-accruing loans held by the Company at December 31, 2010. Timeshare loans accounted for $4.9 million of the non-accruing commercial business loan balance at December 31, 2010. The Company’s interest-bearing funding composition showed a decrease in deposits during the fourth quarter of 2010, which was funded with cash and cash equivalents, and, to a lesser extent, borrowings. Deposits decreased from $1.231 billion or 81.4% of assets at September 30, 2010 to $1.109 billion or 78.2% of assets at December 31, 2010. Most of the decrease in deposits consisted of NOW account deposits that were held by municipalities. Borrowings increased from $149.8 million or 9.9% of assets at September 30, 2010 to $176.0 million or 12.4% of assets at December 31, 2010. The increase in borrowings was largely due to growth of repurchase liabilities that consist of short-term customer sweep account deposits, which increased from $60.8 million at September 30, 2010 to $84.0 million at December 31, 2010. The balance of FHLB advances increased from $68.0 million at September 30, 2010 to $71.0 million at December 31, 2010, while the balance of repurchase agreements remained at $21.0 million. First Connecticut’s equity decreased from $97.9 million to $95.0 million during the fourth quarter, as the result of a net loss recorded in the fourth quarter and the adjustment for net unrealized gains or losses on available for sale investments going from a net gain of $244,000 at September 30, 2010 to a net loss of $2.5 million at December 31, 2010. However, as the result asset shrinkage during the fourth quarter, First Connecticut’s equity-to-assets ratio increased from 6.5% at September 30, 2010 to 6.7% at December 31, 2010. Boards of Directors March 15, 2011 Page 4 Table 1 First Connecticut Bancorp, Inc. Recent Financial Data At September 30, 2010 At December 31, 2010 Amount Assets Amount Assets (%) (%) Balance Sheet Data Total assets $ % $ % Cash, cash equivalents Investment securities Loans receivable, net Loans held for sale FHLB stock Bank-Owned Life Insurance Deposits Borrowings Total equity 12 Months Ended 12 Months Ended September 30, 2010 December 31, 2010 Amount Avg. Assets Amount Avg. Assets (%) (%) Summary Income Statement Interest income $ % $ % Interest expense (12,120 ) (0.89 ) (11,613 ) (0.83 ) Net interest income Provisions for loan losses (5,319 ) (0.39 ) (6,694 ) (0.48 ) Net interest income after prov. Non-interest operating income Gain on sale of investments Gain on loans sold Non-interest operating expense (40,770 ) (2.99 ) (42,674 ) (3.05 ) Income before income tax expense Income taxes (2,516 ) (0.18 ) (2,102 ) (0.15 ) Net income $ 0.45 % $ 0.35 % Sources: First Connecticut’s prospectus, audited and unaudited financial statements, and RP Financial calculations. Boards of Directors March 15, 2011 Page 5 First Connecticut’s operating results for the twelve months ended September 30, 2010 and December 31, 2010 are also set forth in Table 1. The Company’s reported earnings decreased from $6.2 million or 0.45% of average assets for the twelve months ended September 30, 2010 to $4.9 million or 0.35% of average assets for the twelve months ended December 31, 2010. The decrease in net income was due to increases in loan loss provisions and operating expenses, which were partially offset by increases in net interest income, non-interest operating income and gains on sale of loans and investments. First Connecticut’s net interest income was up slightly during the most recent twelve month period, but decreased as a percent of average assets from 3.61% for the twelve months ended September 30, 2010 to 3.54% for the twelve months ended December 31, 2010. The decrease in the net interest income ratio was due to a more significant decrease in the interest income ratio compared to the interest expense ratio, which was consistent with trend in the Company’s interest rate spread. First Connecticut’s interest rate spread narrowed from 3.74% during the nine months ended September 30, 2010 to 3.63% during the year ended December 31, 2010. Higher operating expenses resulted in a very slight increase in the Company’s updated operating expense ratio, as operating expense increased from 2.99% of average assets for the twelve months ended September 30, 2010 to 3.05% of average assets for the twelve months ended December 31, 2010. Higher compensation costs accounted for most of the increase in operating expenses, which included staffing a branch that was opened in the fourth quarter of 2010. Overall, First Connecticut’s updated ratios for net interest income and operating expenses provided for a slightly lower expense coverage ratio (net interest income divided by operating expenses). First Connecticut’s expense coverage ratio decreased from 1.21x for the twelve months ended September 30, 2010 to 1.16x for the twelve months ended December 31, 2010. Non-interest operating income was up slightly during the most recent twelve month period, increasing from 0.30% of average assets for the twelve months ended September 30, 2010 to 0.31% of average assets for the twelve months ended December 31, 2010. Overall, when factoring non-interest operating income into core earnings, the Company’s updated efficiency ratio of 79.2% (operating expenses, net of goodwill amortization, as a percent of net interest income and non-interest operating income) was slightly less favorable compared to the 76.5% efficiency ratio recorded for the twelve months ended September 30, 2010. Boards of Directors March 15, 2011 Page 6 The Company’s updated earnings showed increases in gains on sale of loans and investments, which amounted to 0.06% and 0.12% of average assets, respectively, versus comparable ratios of 0.03% and 0.07% for the twelve months ended September 30, 2010. Loan loss provisions were higher during the most recent twelve month period and as a percent of average assets increased from 0.39% for the twelve months ended September 30, 2010 to 0.48% for the twelve months ended December 31, 2010. Among the factors that contributed to the higher loan loss provisions established during the most recent twelve month period included additional net charge-offs recorded in the fourth quarter and the balance of troubled debt restructurings increased during the fourth quarter. As of December 31, 2010, the Company maintained valuation allowances of $20.7 million, equal to 117.0%% of non-accruing loans. 2. Peer Group Financial Comparisons Tables 2 and 3 present the financial characteristics and operating results for First Connecticut, the Peer Group and all publicly-traded thrifts. The Company’s and the Peer Group’s ratios are based on financial results through December 31, 2010, unless otherwise indicated for the Peer Group companies. Danvers Bancorp, Inc. of Massachusetts and Abington Bancorp, Inc. of Pennsylvania, which were two of the Peer Group companies identified in the Original Appraisal, are under pending acquisitions to sell control and, therefore, have been eliminated from the Peer Group. In general, the comparative balance sheet ratios for the Company and the Peer Group did not vary significantly from the ratios exhibited in the Original Appraisal. Consistent with the Original Appraisal, the Company’s updated interest-earning asset composition reflected a higher concentration of loans and a lower concentration of cash and investments. Overall, the Company maintained a slightly higher level of interest-earning assets than the Peer Group, as updated interest-earning assets-to-assets ratios equaled 95.4% and 94.9% for the Company and the Peer Group, respectively. The updated mix of deposits and borrowings maintained by First Connecticut and the Peer Group also did not change significantly from the Original Appraisal. First Connecticut’s funding composition continued to reflect a higher concentration of deposits and a lower concentration of borrowings, relative to the comparable Peer Group measures. Updated interest-bearing liabilities-to-assets ratios equaled 90.6% and 85.4% for the Company and the Peer Group, respectively. First Connecticut’s updated tangible equity-to-assets ratio equaled 6.7%, which remained below the comparable Peer Group ratio of 13.1%. Overall, First Connecticut’s updated interest-earning assets-to-interest-bearing liabilities (“IEA/IBL”) ratio equaled 105.3%, which remained below the comparable Peer Group ratio of 111.1%. As discussed in the Original Appraisal, the additional capital realized from stock proceeds should serve to increase First Connecticut’s IEA/IBL ratio to a ratio that is more comparable to the Peer Group’s ratio, as the level of interest-bearing liabilities funding assets will be lower due to the increase in capital realized from the offering and the net proceeds realized from the offering will be primarily deployed into interest-earning assets. Boards of Directors March 15, 2011 Page 7 Table 2 Balance Sheet Composition and Growth Rates Comparable Institution Analysis As of December 31, 2010 Balance Sheet as a Percent of Assets Balance Sheet Annual Growth Rates Regulatory Capital Cash & Equivalents MBS & Invest BOLI Loans Deposits Borrowed Funds Subd. Debt Net Worth Goodwill & Intang Tng Net Worth Assets MBS, Cash & Investments Loans Deposits Borrows. & Subdebt Net Worth Tng Net Worth Tangible Core Reg . Cap. First Connecticut Bancorp, Inc. December 31, 2010 % All Public Companies Averages % -16.08 % Medians % -1.39 % % -13.57 % State of CT Averages % -5.72 % Medians % -4.21 % Comparable Group Averages % -14.10 % Medians 18 % -16.03 % Comparable Group BFED Beacon Federal Bancorp of NY % -1.00 % -2.44 % -1.14 % % -12.14 % BRKL Brookline Bancorp, Inc. of MA % -17.11 % CBNJ Cape Bancorp, Inc. of NJ (1) % -1.10 % % -2.07 % % -16.84 % ESSA ESSA Bancorp, Inc. of PA % -26.99 % -8.82 % -8.82 % NA NA NA OSHC Ocean Shore Holding Co. of NJ (1) % NM % % -5.92 % % % NA NA NA OCFC OceanFirst Financial Corp. of NJ % -15.22 % % % NA NA NA UBNK United Financial Bancorp of MA % -4.39 % % -23.00 % -1.19 % -1.34 % NA NA NA WFD Westfield Financial Inc. of MA % -10.54 % -10.54 % (1) Financial information is for the quarter ending September 30, 2010. Source: SNL Financial, LC. and RP® Financial, LC. calculations. The information provided in this table has been obtained from sources we believe are reliable, but we cannot guarantee the accuracy or completeness of such information. Copyright (c) 2011 by RP®Financial, LC. Boards of Directors March 15, 2011 Page 8 Table 3 Income as Percent of Average Assets and Yields, Costs, Spreads Comparable Institution Analysis For the 12 Months Ended December 31, 2010 Net Interest Income Other Income G&A/Other Exp. Non-Op. Items Yields, Costs, and Spreads Net Income Income Expense NII Loss Provis. on IEA NII After Provis. Loan Fees R.E. Oper. Other Income Total Other Income G&A Expense Goodwill Amort. Net Gains Extrao. Items Yield On Assets Cost Of Funds Yld-Cost Spread MEMO:
